Citation Nr: 1123202	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-32 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 35, Title 38, United States Code, beyond December [redacted], 2008.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is the daughter of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2008, a statement of the case was issued in August 2008, and a substantive appeal was timely received in September 2009.  In May 2009, the Veteran requested a Board hearing at the Denver, Colorado RO.  Such hearing was scheduled for April 2011; however, she failed to appear.


FINDINGS OF FACT

1.  The Veteran is in receipt of a permanent and total rating, effective May 31, 2002, and received notification of such award on November 20, 2002.  

2.  The appellant was 24 years old on the effective date of the total disability award; her date of birth is December [redacted], 1977.

3.  Eight years from the date of notification of the total disability rating was November 20, 2010, but the appellant turned 31 years old on December [redacted], 2008.

4.  The appellant was enrolled in an educational institution for the term August 28, 2008, through December 16, 2008.

5.  The appellant's delimiting period for receiving Chapter 35 educational benefits expired on December 16, 2008.


CONCLUSIONS OF LAW

1.  The appellant's delimiting date for Chapter 35, Title 38, United States Code, educational assistance benefits is December 16, 2008.  38 U.S.C.A. § 3501, 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(g) (2010).  


2.  There is no basis for extending the appellant's delimiting date for Chapter 35, Title 38, United States Code, educational assistance benefits beyond December 16, 2008.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the appellant has been notified of the basis for the denial of her claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed her have been fulfilled.  As explained below, an extension of the delimiting date beyond December 16, 2008 is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

Criteria & Analysis

The Board notes that basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's child, and that effective May 31, 2002, the Veteran was awarded a permanent and total rating.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.  

The period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  Where the effective date of the permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  Beyond that 8-year period, a further extension may be granted, if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding these potential extension provisions, however, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).  

In this case, the appellant was 24 years old on May 31, 2002, the effective date of the permanent and total rating, but the Veteran did not receive notification of the total rating until issuance of the November 14, 2002 rating decision on November 20, 2002.  The date of notification is more advantageous to the appellant, thus the eligibility period was applicable for a period of 8 years from November 20, 2002.  Thus, the delimiting date in this case is November 20, 2010.  However, the appellant turned 31 on December [redacted], 2008, thus her eligibility would end on such date.  However, the evidence of record does reflect that she was enrolled in an undergraduate course of study for the period August 28, to December 16, 2008, thus as she was enrolled in an educational institution on the date of her 31st birthday the delimiting date is extended to December 16, 2008, which is the end of the term.  See id.  Thus, the Board finds that the proper delimiting date of educational benefits in this case is December 16, 2008, not December [redacted], 2008.  There is no basis, however, for extending the delimiting date beyond December 16, 2008, as the appellant turned 31 on December [redacted], 2008.  See 38 C.F.R. §§ 21.3040(d), 21.3041(e)(2).

Changing the delimiting date for educational benefits to December 16, 2008, does not appear to result in further benefit to the appellant as she was seeking educational benefits for enrollment in an education institution in 2009, and requested educational benefits per Chapter 35.  The basis for disallowing educational benefits for such period is twofold - the delimiting date of December 16, 2008 had passed, and the appellant was 31 years old at the time of enrollment in 2009.  The applicable regulations do not provide for an extension of the delimiting date beyond December 16, 2008.  While the Board acknowledges the Veteran's report that she discontinued her education to have children and due to the relocation of her spouse, and was 12 months short of receiving her degree, this does not qualify as grounds for a suspension of her program under 38 C.F.R. § 20.3043, and again the appellant was beyond the age of 31 when she enrolled in an educational institution in 2009 and was no longer eligible to receive educational assistance.  See 38 C.F.R. § 21.3040(d), 21.3041.

The Board acknowledges and commends the appellant for continuing her education.  However, the legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the appellant was eligible for an extension or suspension of her program of education during her basic Chapter 35 delimiting period, the criteria for an extension of the Chapter 35 delimiting period have not been met.

As the disposition of this claim is based on the law, and not on the facts of the case, the appellant's claim for a delimiting date beyond December 16, 2008, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The proper delimiting date for receiving educational assistance benefits under chapter 35 is December 16, 2008, and to this extent the appeal is allowed.  

An extension of the appellant's period of eligibility for receiving benefits beyond the delimiting date of December 16, 2008, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


